AO I06 (Rev. 04/10) Case     2:20-mj-00144
                    Application fo r a Search Warrant   Document 1 Filed 01/31/20 Page 1 of 28


                                       UNITED STATES DISTRICT COURT
                                                                      for the
                                                        Eastern District of Penn sylvania


              In the Matter of the Search of                            )
          (Briefly describe the property to be searched                 )
           or identify the person by name and address)                  )           Case No.   )O {Lilt· M
  IN THE MATTER OF THE SEARCH OF MULTIPLE                               )
ELECTRONIC DEVICES MORE FULLY DESCRIBED IN                              )
                                                                        )
               ATTACHMENT A

                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

  See Attachment A for full description of multiple electronic devices to be searched .

located in the               Eastern              District of           Pennsylvania             , there is now concealed (identify the
                                                                --------'~ - - - - -
person or describe the property to be seized):
   electronic data stored on multiple electronic devices described in Attachment A, currently in the possession of the
  FBI, Philadelphia Office.

           The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more):
                 ~ evidence of a crime;
                 0 contraband, fruits of crime, or other items illegally possessed;
                 ~ property designed for use, intended fo r use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained .

           The search is related to a violation of:
              Code Section                                                          Offense Description
         21 USC Section 841(a)(1)                  Possession with intent to distribute controlled substances
         21 USC Section 846                        Conspiracy to distribute controlled substances


           The application is based on these facts:

         See Attached Affidavit

            ~ Continued on the attached sheet.
            O Delayed notice of _ _ days (g'.ve exac~ en?ing date if more than 30 da . ~                                  ) is requested
              under 18 U.S. C . § 3103a, the basis of which 1s set fo lr on the •~che h' t                     _,,}

                                                                        ~\               J /              ~
                                                                                                 Applicant's signature

                                                                                       William Wickman, Special Agent, FBI
                                                                                                 Printed name and title

 Sworn to before me and signed in my presence.


 Date:         Janua      31 2020
                                                                                                   Judge 's signature

 City and state: Philadelphia, Pennsylvania                                     RICHARD A. LL0RET, United States Magistrate Judge
                                                                                                 Printed name and title
       Case 2:20-mj-00144 Document 1 Filed 01/31/20 Page 2 of 28




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 IN THE MATTER OF THE SEARCH OF
 AN APPLE !PHONE XS , IMEI
 357269098356892; APPLE !PHONE 6, IMEI
 352015079785574; LTS DIGITAL VIDEO
 RECORDER, SERIAL NUMBER
 8401804ZUX01512; APPLE !PHONE 6S ,
 IMEI 354956075078167; APPLE !PHONE 6,
 IMEI 352013079368335; APPLE !PHONE 6,
 IMEI 356148093039706; APPLE !PHONE 6,
 IMEI 355786075130026; BLACKBERRY
                                                  Case No. - -   )..0 · \ '--i'--l ·M
                                                                   - - - - --
 9360 CURVE, IMEI 351602056110362;
 ALCATEL A521L, IMEI 014262000754309;
 SAMSUNG SM-J400M, IMEI
 352820102574634; APPLE MACBOOK
 AIR, SERIAL NUMBER C02J5TEDDRVC;
 HP CHROMEBOOK, SERIAL NUMBER
 8CG7521XZR; CURRENTLY LOCATED
 AT THE PHILADELPHIA FIELD OFFICE
 OF THE FEDERAL BUREAU OF
 INVESTIGATION




                            AFFIDAVIT IN SUPPORT OF AN
                          APPLICATION UNDER RULE 41 FOR A
                                WARRANT TO SEARCH


       I, William R. Wickman, being first duly sworn, hereby depose and state as follows:

                     INTRODUCTION AND AGENT BACKGROUND

       1.      I make this affidavit in support of an application under Rule 41 of the Federal

Rules of Criminal Procedure for a search warrant authorizing the examination of property-

electronic devices- which are currently in law enforcement possession, and the extraction from

that property of electronically stored information described in Attachment B.

       2.      I am a Special Agent with the Federal Bureau oflnvestigation, and have been

since 2005. I am currently assigned to the Philadelphia Division Safe Streets Violent Gang Task
        Case 2:20-mj-00144 Document 1 Filed 01/31/20 Page 3 of 28




Force and have been in that assignment since 2008. During my tenure with the FBI, I have

participated in numerous narcotics investigations and have become familiar with, among other

things, the manner in which illegal drugs are imported and distributed; the method of payments

for such drugs; and the efforts of persons involved in such activities to avoid detection by law

enforcement. Over the course of these investigations I have conducted interviews of witnesses,

victims and suspects, participated in physical and electronic surveillance, utilized pen registers

and trap and trace devices, applied for and received numerous search and seizure warrants and

arrest warrants. I have participated in searches authorized by consent, search warrants and other

legal grounds, for residences, businesses, electronic devices and vehicles for the purpose of

obtaining evidence.

       3.        I am an FBI certified Forensic Examiner and a member of the FBI's Computer

Analysis Response Team ("CART"). As a Forensic Examiner and member of CART, I have

received extensive specialized training concerning the seizure, examination and exploitation of

digital evidence, to include cellular telephones and computers.

       4.        This affidavit is intended to show only that there is sufficient probable cause for

the requested warrant and does not set forth all of my knowledge about this matter.

                 IDENTIFICATION OF THE PROPERTY TO BE EXAMINED

       5.        The property to be searched, collectively hereinafter "the Devices", is:

            a.   A rose gold Apple iPhone XS , IMEi 357269098356892, hereinafter the "iPhone

                 #1", which was seized from JUNIOR SORIANO FELIX subsequent to his arrest.

                 The device is passcode protected and additional identifying information is not

                 available in the phone ' s current state. iPhone #1 is currently located at the FBI

                 Philadelphia Field Office.
Case 2:20-mj-00144 Document 1 Filed 01/31/20 Page 4 of 28




  b. A silver Apple iPhone 6, IMEI 352015079785574, hereinafter the "iPhone #2",

       which was seized from JUNIOR SORIANO FELIX subsequent to his arrest. The

       device is passcode protected and additional identifying information is not

       available in the phone ' s current state. iPhone #2 is currently located at the FBI

       Philadelphia Field Office.

  c. An LTS digital video recorder, model LTD8304K-ET, serial number

       8401804ZUXO 1512, hereinafter the "DVR", which was seized subsequent to the

       execution of a Commonwealth of Pennsylvania search warrant at 1808 Afton

       Street, Philadelphia, Pennsylvania. The DVR is currently located at the FBI

       Philadelphia Field Office.

  d. A silver Apple iPhone 6S, IMEI 354956075078167, hereinafter the "iPhone #3",

       which was seized from the center console of a Buick Enclave belonging to

       YANTOHINC HERRERA. The device is passcode protected and additional

       identifying information is not available in the phone ' s current state. iPhone #3 is

       currently located at the FBI Philadelphia Field Office.

  e. A silver Apple iPhone 6, IMEI 352013079368335 , hereinafter the "iPhone #4",

       which was seized from 7131 Beech Tree Drive, Elkins Park, PA, subsequent to

       the execution of a search warrant. iPhone #4 is currently located at the FBI

       Philadelphia Field Office.

  f.   A gold Apple iPhone 6, IMEI 356148093039706, hereinafter the "iPhone #5",

       which was seized from 7131 Beech Tree Drive, Elkins Park, PA, subsequent to

       the execution of a search warrant. iPhone #5 is currently located at the FBI

       Philadelphia Field Office.
Case 2:20-mj-00144 Document 1 Filed 01/31/20 Page 5 of 28



  g. A silver Apple iPhone 6, IMEI 355786075130026, hereinafter the "iPhone #6",

       which was seized from 7131 Beech Tree Drive, Elkins Park, PA, subsequent to

       the execution of a search warrant. The device is passcode protected and

       additional identifying information is not available in the phone' s current state.

       iPhone #6 is currently located at the FBI Philadelphia Field Office.

  h. A white Blackberry 9360 Curve, IMEI 351602056110362, hereinafter the

       "Blackberry", which was seized from 7131 Beech Tree Drive, Elkins Park, PA,

       subsequent to the execution of a search warrant. The Blackberry is currently

       located at the FBI Philadelphia Field Office.

  1.   An Alcatel A521L cell phone, IMEI 014262000754309, hereinafter the "Alcatel",

       which was seized from 7131 Beech Tree Drive, Elkins Park, PA, subsequent to

       the execution of a search warrant. The Alcatel is currently located at the FBI

       Philadelphia Field Office.

 J.    An Apple MacBook Air, serial number C02J5TEDDRVC, hereinafter the

       "MacBook", which was seized from 7131 Beech Tree Drive, Elkins Park, PA,

       subsequent to the execution of a search warrant. The MacBook is currently

       located at the FBI Philadelphia Field Office.

  k. A HP Chromebook, serial number 8CG7521XZR, hereinafter the "Chromebook",

       which was seized from 7131 Beech Tree Drive, Elkins Park, PA, subsequent to

       the execution of a search warrant. The Chromebook is currently located at the

       FBI Philadelphia Field Office.

  l.   A Samsung SM-J400M cell phone, IMEI 352820102574634, hereinafter the,

       "Samsung", which was seized from MYRIAM SEVILLA on January 11 , 2020
         Case 2:20-mj-00144 Document 1 Filed 01/31/20 Page 6 of 28



                  subsequent to her arrest. The Samsung is currently located at the FBI

                  Philadelphia Field Office.

         6.       The applied-for warrant would authorize the forensic examination of the Devices,

items listed in paragraph 5(a) through 5(k), for the purpose of identifying electronically stored

data particularly described in Attachment B.

                           FACTS ESTABLISHING PROBABLE CAUSE

         7.       In October 2015, YANTHONIC HERRERA was arrested during ajoint

FBI/DEA/Philadelphia Police Department investigation. Agents and officers had conducted

controlled purchases of a large amount of bulk heroin from HERREA using a confidential

informant. Further investigation led to issuance of search warrants for HERRERA's residence

which resulted in the seizure of in excess of one kilogram of heroin.

         8.      HERRERA was indicted in the District of Delaware and charged with possession

of heroin. HERRERA pleaded guilty and was sentenced to nine months imprisonment and a

term of 60 months supervised release.

         9.      In the summer of 2018, investigators received information from a confidential

informant 1 that HERRERA and others were again involved in the distribution of heroin in and

around the Philadelphia area. Investigators conducted numerous surveillances and were able to

identify multiple properties at which members of the HERRERA organization were often

observed. One of these properties, 1808 Afton Street, Philadelphia, PA, was a location where

members of the HERRERA organization often congregated. Fixed surveillance was established




1
  The confidential informant has provided consistently reliable information on multiple subjects of FBI
investigations. The confidential informant has provided information which has led to multiple seizures of bulk
heroin and Fentanyl as well as multiple arrests and convictions in Federal court.
       Case 2:20-mj-00144 Document 1 Filed 01/31/20 Page 7 of 28




at 1808 Afton Street in October 2018 in an effort to gather further intelligence about HERRERA

and his associates.

        10.      It was determined that 1808 Afton Street was the residence of JUNIOR

SORIANO FELIX,        aknown associate of HERRERA.         Information provided by the confidential

informant indicated that HERRERA, FELIX and others were involved in distribution of heroin in

and around the Philadelphia area. However, the confidential informant was not in a position to

specifically describe each individual ' s role in the organization.

        11 .     Continued surveillance and checks of law enforcement databases identified

HERRERA's primary residence, which he shared with his girlfriend, MYRIAM SEVILLA, as

7131 Beech Tree Drive, Elkins Park, Pennsylvania. In addition, it was determined the

HERRERA and his girlfriend, MYRIAM SEVILLA, often drove a gold Buick Enclave SUV

bearing Pennsylvania registration KZM-0306 .

        12.      On July 21 , 2019, an individual , herein referred to as "the victim," filed a

complaint at the Philadelphia Police Department' s Northeast Detective Division. The victim

stated that he had been held against his will, beaten and threatened by a group of five males. The

victim was familiar with some of the males but could only identify the males by their first names

or nick names.

        13.      The victim stated that on Saturday, July 20, 2019, he had been asked by an

associate, known only to the victim as "MAX", to hang out and smoke marijuana together. The

victim agreed to do so and was picked up by a Buick Enclave driven by "JOHN". The victim

stated the Buick Enclave was unique as it had been badly keyed numerous times all over the

sides of the vehicle. Also in the Buick Enclave were MAX, JUNIOR, and MANNY. While in

the Buick, JUNIOR asked for the victim' s cell phone which the victim provided to JUNIOR.
       Case 2:20-mj-00144 Document 1 Filed 01/31/20 Page 8 of 28




JUNIOR never returned the victim's cell phone. The victim was driven to a residence in

Northeast Philadelphia and led into the rear of the property. The victim believed the property

was located in the 1700 block of Afton Street in Philadelphia.

        14.     Once inside the property, the victim was told by JOHN to sit in a chair and was

then shown a video, which the victim deduced was surveillance footage from a residence. JOHN

accused the victim of having taken part in a robbery and demanded to know what had happened

to the "stuff'. The victim believes that drugs were stolen out the house and JOHN owned the

house. The victim denied any knowledge of the robbery and was then punched in the head and

body by the four males who had brought him to the house and one additional male who the

victim knows only as "BLACK." The victim was then taped to the chair. When the victim

continued to deny any knowledge of the robbery. JOHN and others then threatened to cut off the

victim's arms and legs and kill the victim's family. JUNIOR then produced a handgun, cycled

the slide and pointed it at the victim's head. The victim continued to deny any knowledge of the

robbery. $200 was taken from the victim's front pocket and never returned.

        15.     Eventually JOHN and JUNIOR left the residence. The victim stated MAX,

MANNY and BLACK removed the duct tape from the victim and relocated the victim to the

main level of the house. MAX and MANNY then exited the·residence to smoke cigarettes and

BLACK was left to watch the victim. The victim asked to use the bathroom and BLACK

allowed him to do so. As the victim was returning from the bathroom the victim observed that

BLACK had fallen asleep. The victim then fled the house through the basement and escaped to

his girlfriend's residence.

        16.     Detectives from Northeast Detectives drove the victim to the 1700 block of Afton

Street and after canvassing the area the victim stated that he believed the house was actually
      Case 2:20-mj-00144 Document 1 Filed 01/31/20 Page 9 of 28




located on the 1800 block of Afton Street. Upon arriving on the 1800 block of Afton Street the

victim identified 1808 Afton Street as the house where he had been held against his will.

       17.     On July 22, 2019, your affiant learned of the incident at 1808 Afton Street.

Agents reviewed fixed surveillance video from the weekend and observed activity that was

consistent with the victim's statement. Investigators believed that the individual identified by the

victim as JOHN was in fact YANTHONIC HERRERA and JUNIOR was in fact JUNIOR

SORIANO FELIX. MAX was believed to be MAXWELL GOMEZ, an associate and relative of

HERRERA.

       18.     Based on the information investigators provided to Northeast Detectives,

Detectives showed the victim three separate photo lineups. Photos of YANTHONIC HERREA,

JUNIOR SORIANO FELIX and MAXWELL GOMEZ were included on separate lineups. The

victim positively identified YANTHONIC HERRERA and JUNIOR SORIANO FELIX as

having been involved in the detention and beating of the victim.

       19.     Based upon the positive identification of YANTHONIC HERRERA and JUNIOR

SORIANO FELIX, Northeast detectives obtained a search warrant for 1808 Afton Street and

planned to arrest HERRERA, FELIX and GOMEZ if they could be located.

       20.     On the morning of July 23 , 2019, the FBI Safe Streets Task Force established

surveillance of 1808 Afton Street, 7131 Beech Tree Drive and 5945 North Lawrence Street (the

residence of GOMEZ) in an attempt to locate and arrest YANTHONIC HERRERA, JUNIOR

SORIANO FELIX and MAXWELL GOMEZ.

       21.     Shortly after 3:00 PM, Agents at 1808 Afton Street observed JUNIOR SORIANO

FELIX and another male exit the residence and depart the area in FELIX' s vehicle. Surveillance

units began to follow FELIX but it became apparent that FELIX knew he was being followed.
      Case 2:20-mj-00144 Document 1 Filed 01/31/20 Page 10 of 28




At that time Agents effected the arrest of FELIX and his passenger. Three cell phones were

seized from FELIX at the time of his arrest including iPhone #1 and iPhone #2. During the

arrest of FELIX, iPhone #1 was receiving an incoming call and the name "Yan Yan" appeared

on the screen as the incoming caller. During a subsequent interview of FELIX, FELIX stated he

had been on his way to meet YANTHONIC HERRERA at the time of his arrest. Based upon my

knowledge of this investigation, I believe that YANTHONIC HERREA was calling FELIX on

iPhone #1.

       22.     A short time later Agents and Detectives executed a Commonwealth of

Pennsylvania search warrant at 1808 Afton Street. Among the items seized was an LTS digital

video recorder, the DVR, from the dining room area on the main floor. The DVR was attached

to multiple surveillance cameras viewing the area around the exterior of 1808 Afton Street. One

of the cameras was pointed at the rear basement door of the residence.

       23.     Based on my knowledge of this investigation, my training and my experience, I

believe the DVR may contain video of HERRERA, FELIX and others engaged in the kidnapping

of the victim on July 20, 2019.

       24.     Agents and Officers attempted to arrest HERRERA later the same day after

HERRERA was observed leaving 5945 North Lawrence Street. HERRERA was observed

driving his gold Buick Enclave. When Agents attempted to stop HERRERA, HERRERA fled

from Agents and Officers in the Buick Enclave. HERRERA eventually left the roadway, drove

through a public park and fled on foot from his vehicle into the woods. Agents and Officers

were not able to locate HERRERA.
      Case 2:20-mj-00144 Document 1 Filed 01/31/20 Page 11 of 28




        25.    A subsequent search of the Buick Enclave resulted in the recovery of iPhone #3.

Also recovered from the vehicle was a full case of unused glassine packets identical to those

used to package heroin and or fentanyl for street sale.

        26.    Agents and Officers then obtained and executed a Commonwealth of

Pennsylvania search warrant at HERRERA's residence at 7131 Beech Tree Drive, Elkins Park,

Pennsylvania. Agents located a heroin/fentanyl packaging operation inside the front bedroom of

the apartment. A large amount of both bulk and packaged heroin and fentanyl , packaging

material, and other paraphernalia commonly associated with a heroin/fentanyl packaging

operation were observed in the front bedroom. Laboratory analysis has determined that the front

bedroom contained 5.2 kilograms of fentanyl , 4.6 kilograms of a mixture of fentanyl and heroin,

and 118 grams of heroin.

       27.     Agents also recovered the following items from various locations inside 7131

Beech Tree Drive: iPhone #4, iPhone #5, iPhone #6, the Blackberry, the Alcatel, the MacBook

and the Chromebook.

       28.     On July 29, 2019, the Honorable Thomas J. Rueter issued arrest warrants for

YANTHONIC HERRERA and MYRIAM SEVILLA for their involvement in the heroin

packaging operation at 7131 Beech Tree Drive. HERRERA and SEVILLA remain fugitives and

the FBI is actively trying to locate them.

       29.     On July 30, 2019, JUNIOR SORIANO FELIX contacted FBI Task Force Officer

Greg Oneill. FELIX asked if the FBI would return property which had been seized from him at

the time of his arrest including his car keys, cell phones and other personal items. FELIX agreed

to come to the Philadelphia FBI Office to reclaim his items.
      Case 2:20-mj-00144 Document 1 Filed 01/31/20 Page 12 of 28




       30.     FELIX arrived at the FBI office and expressed a desire to speak with Agents.

Agents advised FELIX he was not under arrest, was free to leave at any time and should not

discuss anything related to his local arrest on kidnapping charges. FELIX stated he understood

and further stated his attorney had advised him not to speak to law enforcement but he wished to

do so anyways.

       31 .    FELIX stated he had recently spoken with YANTHONIC HERRERA. FELIX

expressed a desire to cooperate with Agents if his cooperation could be used to help HERRERA.

Agents explained that HERRERA needed to tum himself in before any arrangement could be

considered further. FELIX stated he would attempt to persuade HERRERA to tum himself in.

       32.     FELIX asked Agents to return his cell phones. SA Wickman agreed to do so if

FELIX would provide Agents consent to search the phones. FELIX agreed to allow the search

of two phones, one of which is iPhone #2, but denied consent to search iPhone # 1, the same

phone which had been ringing at the time of his arrest showing the name ' Yan Yan" on the caller

ID. Agents visually searched one of FELIX's iPhones and determined the contents to be

personal in nature. The iPhone was returned to FELIX. FELIX was unable to recall the

password to iPhone #2 and therefore it could not be searched. iPhone #2 was retained by Agents

and maintained in FBI evidence storage.

       33.     FELIX requested to show your affiant something that was stored on iPhone #1.

Your affiant provided the phone to FELIX who used a PIN code to unlock the phone. FELIX

was careful to shield the PIN code from the view of Agents as he entered it. FELIX opened the

Notes application and showed your affiant the screen as FELIX scrolled through numerous Notes

entries. FELIX stated that the notes contained information about other drug trafficking

organizations in Philadelphia that he would be willing to share with Agents if he could cooperate
       Case 2:20-mj-00144 Document 1 Filed 01/31/20 Page 13 of 28




 on behalf of HERRERA. FELIX then locked the phone and returned it to your affiant. iPhone

 #1 has been stored in FBI evidence since that time .

        34.     Based on my training and experience I believe iPhone #1 contains information

_concerning numerous drug trafficking operations in and around the Philadelphia area. I believe

 that iPhone #1 may contain information concerning YANTHONIC HERRERA which is not

 currently known to investigators and may assist Agents in locating HERRERA. I further believe

 that iPhone # 1 may contain information concerning the kidnapping in which both HERRERA

 and FELIX were participants.

        35.     On January 11 , 2020, MYRIAM SEVILLA was arrested at John F. Kennedy

 International Airport, Queens, New York. SEVILLA was on an inbound flight originating from

 the Dominican Republic. SEVILLA was detained by Customs and Border Protection Officers

 and turned over to the FBI. SEVILLA was in possession of a Samsung SM-J400M cell phone,

 IMEI 352820102574634, at the time of her arrest.

        36.     While SEVILLA was undergoing standard post-arrest processing at the FBI JFK

 Resident Agency, your affiant explained to SEVILLA that she would have an opportunity to

 cooperate with law enforcement at a later date if she chose to do so. SEVILLA asked your

 affiant what type of information the FBI believed SEVILLA would be able to provide. Your

 affiant told SEVILLA that the current location of her boyfriend, YA THONIC HERRERA,

 would be of particular importance to the ongoing investigation. SEVILLA responded that she

 could tell your affiant exactly where HERRERA was.

        37.     Based on my training and experience, as well as SEVILLA' s statement

 concerning knowing the current location of HERREA, I believe the Samsung cell phone seized
      Case 2:20-mj-00144 Document 1 Filed 01/31/20 Page 14 of 28




from SEVILLA at the time of her arrest may contain information concerning the current location

of fugitive YANTHONIC HERREA.

       38.     Based on my training and experience, I know that individuals engaged in criminal

activity, particularly drug trafficking, utilize their cellular telephones to communicate with co-

conspirators to facilitate, plan, and execute their criminal activity and drug transactions. For

example, I know that drug traffickers often store contact lists, address books, calendars,

photographs, videos, audio files, text messages, call logs, and voice mails on their electronics

devices, such as cellular telephones, to be used in furtherance of their criminal activity.

       39.     Specifically, I know that those involved in drug trafficking communicate with

associates using cellular telephones to make telephone calls, send text messages, and

communicate via social media platforms. By analyzing call, text, social media and other fonns

of communications, I may be able to determine the identity of co-conspirators and associated

telephone numbers and social media accounts, as well as if there were communications between

associates during the commission of crimes.

       40.     Furthermore, cellular telephones also contain address books with names,

addresses, photographs, and phone number of a person's regular contacts. I am aware that drug

traffickers frequently list drug associates in directories, often by nickname, to avoid detection by

others. Such directories as the ones likely contained on the seized cellular telephones, are one of

the few ways to verify the numbers (i.e. telephones) being used by specific traffickers.

       41 .    In addition, I know that those involved with drug trafficking often take

photographs or make videos of themselves and their co-conspirators and retain them on their

electronic devices such as cellular telephones and computers. This evidence would show

associations between accomplices, i.e. photographs of accomplices and/or individuals common
      Case 2:20-mj-00144 Document 1 Filed 01/31/20 Page 15 of 28




to co-conspirators. I am also aware the drug traffickers often take photographs or make videos

of drugs and drug proceeds with their cellular telephones. Based on my training and experience,

those who commit these crimes often store these items on their phones to show to associates, in

person, via text messaging, and/or via social media.

        42.     Furthermore, based on my training and experience and the training and

experience of other Agents, I know that drug traffickers often use cellular telephone ' s Internet

browser for web browsing activity related to their drug trafficking activities. Specifically, drug

traffickers may use Internet search engines to explore where banks or a mail delivery services are

located, or may use the Internet to make reservations for travel related to their drug trafficking

activities.

        43.    In addition, drug traffickers sometimes use cellular telephones as a navigation

device, obtaining maps and directions to various locations in furtherance of their drug trafficking

activities. These electronic devices may also contain GPS navigation capabilities and related

stored information that could identify where these devices were located.

        44.    Furthermore, based on my training and experience, forensic evidence recovered

from the review of a cellular telephone can also assist in establishing the identity of the user of

the device, how the device was used, the purpose of its use, and when it was used. In addition, I

am aware that by using forensic tools, information/data that uses have deleted may still be able to

be recovered from the device.

        45.    Based on my training and experience, I know that computers have the ability to

sync information between the computer and a synced cellular telephone. Computers may be

used via the internet or installed applications to access cloud data, such as Apple iCloud or

Google Drive, which shares information between connected devices such as computer and a
        Case 2:20-mj-00144 Document 1 Filed 01/31/20 Page 16 of 28




cellular telephone. If cloud data is accessed on an individual's computer, often this data is stored

locally on the computer's hard drive. Contact lists, calendar entries, photographs and videos,

internet histories, chat and messaging applications and other applications that mirror those used

on an individual's cellular telephone are commonly found on an individual's computer. These

applications are designed to keep inforn1ation synced between devices allowing a user to

maintain consistent data on whichever device they are using. Computers may contain this type

of information for phones which the government has seized as well as for phones the government

has not seized.

         46.      This warrant does not seek to access cloud data stored on a remote server, only

data which has been stored locally on the Devices specifically detailed in this warrant.

         47.      Furthermore, I know that individuals involved in criminal activity often store

pictures and documents related to their criminal activity in digital form on their computers. They

may also use an internet browser to search for travel infonnation, banking information and other

inf01mation concerning criminal activity.

         48.      All of the Devices (iPhone # 1, iPhone #2, iPhone #3, iPhone #4, iPhone #5,

iPhone #6, the Blackberry, the Alcatel, the Macbook and the Chromebook) are in the lawful

possession of the FBI. Therefore, while the FBI might already have all necessary authority to

examine the Devices, I seek this additional warrant out of an abundance of caution to be certain

that an examination of the Devices will comply with the Fourth Amendment and other applicable

laws.

         49.      The Devices are currently in storage at the Philadelphia FBI Field Office. In my

training and experience, I know that the Devices have been stored in a manner in which their
      Case 2:20-mj-00144 Document 1 Filed 01/31/20 Page 17 of 28




contents are, to the extent material to this investigation, in substantially the same state as they

were when they first came into the possession of the FBI.



                                      TECHNICAL TERMS

       50.     Based on my training and experience, I use the following technical terms to

convey the following meanings:

       51.     Wireless telephone: A wireless telephone (or mobile telephone, or cellular

telephone) is a handheld wireless device used for voice and data communication through radio

signals. These telephones send signals through networks of transmitter/receivers, enabling

communication with other wireless telephones or traditional "land line" telephones. A wireless

telephone usually contains a "call log," which records the telephone number, date, and time of

calls made to and from the phone. In addition to enabling voice communications, wireless

telephones offer a broad range of capabilities. These capabilities include: storing names and

phone numbers in electronic "address books;" sending, receiving, and storing text messages and

e-mail; taking, sending, receiving, and storing still photographs and moving video; storing and

playing back audio files; storing dates, appointments, and other information on personal

calendars; and accessing and downloading information from the Internet. Wireless telephones

may also include global positioning system ("GPS") technology for determining the location of

the device.

       52.     GPS : A GPS navigation device uses the Global Positioning System to display its

current location. It often contains records the locations where it has been. Some GPS navigation

devices can give a user driving or walking directions to another location. These devices can

contain records of the addresses or locations involved in such navigation. The Global
      Case 2:20-mj-00144 Document 1 Filed 01/31/20 Page 18 of 28




Positioning System (generally abbreviated "GPS") consists of 24 NA VST AR satellites orbiting

the Earth. Each satellite contains an extremely accurate clock. Each satellite repeatedly

transmits by radio a mathematical representation of the current time, combined with a special

sequence of numbers. These signals are sent by radio, using specifications that are publicly

available. A GPS antenna on Earth can receive those signals. When a GPS antenna receives

signals from at least four satellites, a computer connected to that antenna can mathematically

calculate the antenna's latitude, longitude, and sometimes altitude with a high level of precision.

       53.     PDA: A personal digital assistant, or PDA, is a handheld electronic device used

for storing data (such as names, addresses, appointments or notes) and utilizing computer

programs. Some PDAs also function as wireless communication devices and are used to access

the Internet and send and receive e-mail. PD As usually include a memory card or other

removable storage media for storing data and a keyboard and/or touch screen for entering data.

Removable storage media include various types of flash memory cards or miniature hard drives.

This removable storage media can store any digital data. Most PDAs run computer software,

giving them many of the same capabilities as personal computers. For example, PDA users can

work with word-processing documents, spreadsheets, and presentations. PDAs may also include

global positioning system ("GPS") technology for dete1mining the location of the device.

       54.     Internet: The Internet is a global network of computers and other electronic

devices that communicate with each other. Due to the structure of the Internet, connections

between devices on the Internet often cross state and international borders, even when the

devices communicating with each other are in the same state.

       55.     Based on my training, experience, and research, I know that iPhone #1 , iPhone

#2, iPhone #3, iPhone #4, iPhone #5, iPhone #6, the Blackberry and the Alcatel have capabilities
      Case 2:20-mj-00144 Document 1 Filed 01/31/20 Page 19 of 28




that allow them to serve as a wireless telephone, digital camera, portable media player, GPS

navigation device, PDA and have the ability to access the internet. In my training and

experience, examining data stored on devices of this type can uncover, among other things,

evidence that reveals or suggests who possessed or used the device.

        56.    Digital Video Recorder ("DVR"): A DVR is an electronic device that records

video, in a digital format, to a disk drive, flash drive, memory card, or other local or networked

mass storage device. DVRs are often used to record video captured by surveillance cameras.

DVRs allow a user to review recorded footage captured by a single or network of surveillance

cameras. Often times recordings maintained on a DVR contain time and date stamps allowing

the identification of when a video was recorded.

        57.    Based on my training, experience and research, I know that the LTS DVR has the

capabilities of a DVR. In my training and experience, examining data stored on devices of this

type can uncover, among other things, evidence of individuals associating together, an

individual ' s presence at a location at certain dates and times and evidence of an individual ' s

participation in a crime.

                  ELECTRONIC STORAGE AND FORENSIC ANALYSIS

        58.    Based on my knowledge, training, and experience, I know that electronic devices

can store information for long periods of time. Similarly, things that have been viewed via the

Internet are typically stored for some period of time on the device. This information can

sometimes be recovered with forensics tools.

       59.     Particularly in reference to the MacBook and Chromebook; There is probable

cause to believe that things that were once stored on the MacBook and Chromebook may still be

stored there, for at least the following reasons:
Case 2:20-mj-00144 Document 1 Filed 01/31/20 Page 20 of 28




   a. Based on my knowledge, training, and experience, I know that computer files or

      remnants of such files can be recovered months or even years after they have been

      downloaded onto a storage medium, deleted, or viewed via the Internet.

      Electronic files downloaded to a storage medium can be stored for years at little

      or no cost. Even when files have been deleted, they can be recovered months or

      years later using forensic tools. This is so because when a person "deletes" a file

      on a computer, the data contained in the file does not actually disappear; rather,

      that data remains on the storage medium until it is overwritten by new data.


   b. Therefore, deleted files, or remnants of deleted files, may reside in free space or

      slack space- that is, in space on the storage medium that is not currently being

      used by an active file- for long periods of time before they are overwritten. In

      addition, a computer's operating system may also keep a record of deleted data in

      a "swap" or "recovery" file .


   c. Wholly apart from user-generated files, computer storage media-in particular,

      computers' internal hard drives---contain electronic evidence of how a computer

      has been used, what it has been used for, and who has used it. To give a few

      examples, this forensic evidence can take the form of operating system

      configurations, artifacts from operating system or application operation, file

      system data structures, and virtual memory "swap" or paging files. Computer

      users typically do not erase or delete this evidence, because special software is

      typically required for that task. However, it is technically possible to delete this

      information.
      Case 2:20-mj-00144 Document 1 Filed 01/31/20 Page 21 of 28




             d. Similarly, files that have been viewed via the Internet are sometimes

                automatically downloaded into a temporary Internet directory or "cache."


       60.      Forensic evidence. As further described in Attachment B, this application seeks

permission to locate not only electronically stored information that might serve as direct

evidence of the crimes described on the warrant, but also forensic evidence that establishes how

the Devices were used, the purpose of their use, who used them, and when. There is probable

cause to believe that this forensic electronic evidence might be on the Devices because:

             a. Data on the storage medium can provide evidence of a file that was once on the

                storage medium but has since been deleted or edited, or of a deleted portion of a

                file (such as a paragraph that has been deleted from a word processing file).

             b. Particularly in reference to the MacBook and Chromebook; Virtual memory

                paging systems can leave traces of information on the storage medium that show

                what tasks and processes were recently active. Web browsers, e-mail programs,

                and chat programs store configuration information on the storage medium that can

                reveal information such as online nicknames and passwords. Operating systems

                can record additional information, such as the attachment of peripherals, the

                attachment of USB flash storage devices or other external storage media, and the

                times the computer was in use. Computer file systems can record information

                about the dates files were created and the sequence in which they were created.

             c. Forensic evidence on a device can also indicate who has used or controlled the

                device. This "user attribution" evidence is analogous to the search for "indicia of

                occupancy" while executing a search warrant at a residence.
     Case 2:20-mj-00144 Document 1 Filed 01/31/20 Page 22 of 28



             d. A person with appropriate familiarity with how an electronic device works may,

                  after examining this forensic evidence in its proper context, be able to draw

                  conclusions about how electronic devices were used, the purpose of their use, who

                  used them, and when.

             e. The process of identifying the exact electronically stored information on a storage

                  medium that is necessary to draw an accurate conclusion is a dynamic process.

                  Electronic evidence is not always data that can be merely reviewed by a review

                  team and passed along to investigators. Whether data stored on a device is

                  evidence may depend on other information stored on the device and the

                  application of knowledge about how a device behaves. Therefore, contextual

                  information necessary to understand other evidence also falls within the scope of

                  the warrant.

             f.   Further, in finding evidence of how a device was used, the purpose of its use, who

                  used it, and when, sometimes it is necessary to establish that a particular thing is

                  not present on a storage medium.

       61.        Nature of the examination. Based on the foregoing, and consistent with Rule

41 (e)(2)(8), the warrant I am applying for would permit the examination of the Devices

consistent with the warrant. The examination may require authorities to employ techniques,

including but not limited to computer-assisted scans of the entire medium, that might expose

many parts of the device to human inspection in order to determine whether it is evidence

described by the warrant.

       62.        Manner of execution. Because this warrant seeks only permission to examine a

device already in law enforcement's possession, the execution of this warrant does not involve
     Case 2:20-mj-00144 Document 1 Filed 01/31/20 Page 23 of 28



the physical intrusion onto a premises. Consequently, I submit there is reasonable cause for the

Court to authorize execution of the warrant at any time in the day or night.



                                         CONCLUSION

       63.     I submit that this affidavit supports probable cause for a search warrant

authorizing the examination of the Devices described in Attachment A to seek the items

described in Attachment B.




                                                  WILLIAM R. WICKK1AN ~
                                                  Special Agent
                                                  Federal Bureau of Investigation


       Subscribed and sworn to before me
       on J


       HO
       United States Magistrate Judge
Case 2:20-mj-00144 Document 1 Filed 01/31/20 Page 24 of 28




                                  ATTACHMENT A

1.        The property to be searched is:

     a. A rose gold Apple iPhone XS , IMEI 357269098356892, "iPhone #1 ". The device

          is passcode protected and additional identifying information is not available in the

          phone' s current state. iPhone #1 is currently located at the Philadelphia Division

          of the FBI.

     b. A silver Apple iPhone 6, IMEI 352015079785574, "iPhone #2". The device is

          passcode protected and additional identifying information is not available in the

          phone' s current state. iPhone #2 is currently located at the Philadelphia Division

          of the FBI.

     c. ALTS digital video recorder, model LTD8304K-ET, serial number

          8401804ZUX01512, "DVR". The DVR is currently located at the Philadelphia

          Division of the FBI.

     d. A silver Apple iPhone 6S, IMEI 354956075078167, "iPhone #3". The device is

          passcode protected and additional identifying information is not available in the

          phone ' s current state. iPhone #3 is currently located at the Philadelphia Division

          of the FBI.

     e. A silver Apple iPhone 6, IMEI 352013079368335, "iPhone #4". iPhone #4 is

          currently located at the Philadelphia Division of the FBI.

     f.   A gold Apple iPhone 6, IMEI 356148093039706, "iPhone #5". iPhone #5 is

          currently located at the Philadelphia Division of the FBI.

     g. A silver Apple iPhone 6, IMEI 355786075130026, hereinafter the "iPhone #6".

          The device is passcode protected and additional identifying information is not
      Case 2:20-mj-00144 Document 1 Filed 01/31/20 Page 25 of 28




                 available in the phone ' s current state. iPhone #6 is currently located at the

                 Philadelphia Division of the FBI.

            h. A white Blackberry 9360 Curve, IMEi 35160205611036.2, "Blackberry" . The

                 Blackberry is currently located at the Philadelphia Division of the FBI.

            1.   An Alcatel A521L cell phone, IMEi 014262000754309, "Alcatel". The Alcatel is

                 currently located at the Philadelphia Division of the FBI.

            J.   An Apple MacBook Air, serial number C02J5TEDDRVC, "MacBook". The

                 MacBook is currently located at the Philadelphia Division of the FBI.

            k. A HP Chromebook, serial number 8CG7521XZR, "Chromebook". The

                 Chromebook is currently located at the Philadelphia Division of the FBI.

            l.   A Samsung SM-J400M cell phone, IMEi 352820102574634, hereinafter the,

                 " Samsung", which was seized from MYRIAM SEVILLA on January 11 , 2020

                 subsequent to her arrest. The Samsung is currently located at the FBI

                 Philadelphia Field Office.

       2.        This warrant authorizes the forensic examination of the iPhone XS and LTS DVR

for the purpose of identifying the electronically stored information described in Attachment B.
      Case 2:20-mj-00144 Document 1 Filed 01/31/20 Page 26 of 28




                                         ATTACHMENT B


       1.        All records on the Devices described in Attachment A that relate to violations of

United States Code, Title 21, Sections 841 and 846 (distribution of and conspiracy to distribute a

controlled substance) and United States Code, Title 18, Section 1201 (kidnapping) including:

            a. lists of customers and related identifying information including names, addresses,

                 phone numbers, or any other identifying information;

            b. types, amounts, and prices of drugs trafficked as well as dates, places, and

                 amounts of specific transactions;

            c. any information related to sources of drugs including names, addresses, phone

                 numbers, or any other identifying information;

            d. any information related to methods of trafficking narcotics;

            e. photographs and videos of associates, co-conspirators, and other evidence of drug

                 trafficking;

            f.   any information recording domestic and/or international travel or schedules;

            g. any and all information related to credit card bills, account information, and other

                 financial records, including but not limited to, accounts receivable, accounts

                 payable, general ledgers, cash disbursement ledgers, check registers, employment

                 records, and correspondence;

            h. any and all information, including but not limited to, monthly savings and

                 checking statements, banking communications, safe deposit boxes, and wire

                 transfers;
      Case 2:20-mj-00144 Document 1 Filed 01/31/20 Page 27 of 28




            1.   stored electronic information and communications, including but not limited to,

                 telephone and address directory entries consisting of names, addresses and

                 telephone numbers, schedule entries, photographs, audio and video.

            J.   any and all information relating in any way to the possession, sale, purchase,

                 transfer, and/or storage of any and all tangible or intangible assets, including but

                 not limited to, vehicles, real estate, and jewelry regardless of the identity of the

                 person(s) involved;

            k. any and all information concerning the purchase, lease, and/or renting of a

                 dwelling or business used as a residence or place to conduct illegal activity;

            1.   any and all information related to the planning of or the execution of the

                 kidnapping which occurred on July 20, 2019; and

       2.        Evidence of user attribution showing who used or owned the Device at the time

the things described in this warrant were created, edited, or deleted, such as logs, phonebooks,

saved usernames and passwords, documents, and browsing history;

       3.        Any and all information which may lead to the current location of fugitives

YANTHONIC HERRERA and MYRIAM SEVILLA.

       4.        As used above, the terms "records" and "information" include all of the foregoing

items of evidence in whatever form and by whatever means they may have been created or

stored, including any form of computer or electronic storage (such as flash memory or other

media that can store data) and any photographic form.

       5.        Law enforcement personnel (who may include, in addition to law enforcement

officers and agents, attorneys for the government, attorney support staff, agency personnel

assisting the government in this investigation, and outside technical experts under government
     Case 2:20-mj-00144 Document 1 Filed 01/31/20 Page 28 of 28




control) are authorized to review any information removed from the device in order to locate the

things particularly described in this Warrant.
